[exhibit104formofpspaward001.jpg]
EXHIBIT 10.4 FORM OF AWARD CERTIFICATE Duke Realty Corporation 2010 Performance
Share Plan Participant Name: Name Award Date: You have been awarded the
following grant of Performance Shares under the Duke Realty Corporation 2010
Performance Share Plan. Capitalized terms not otherwise defined in this Award
Certificate are as defined in the 2010 Performance Share Plan. Performance
Period Target Value of Award on Award Date: $XX,XXX Fair Market Value of a Share
on February 10, 2020: $XX.XX Target Number of Performance Shares: X,XXX The
number of Shares actually issued upon settlement of this award will equal the
sum of (a) the target number of Performance Shares times the Combined Payout
Percentage (“Earned Performance Shares”), plus (b) the number of additional
Shares that would have been accumulated if the Earned Performance Shares had
been issued by the Company on the first day of the Performance Period and all
dividends paid by the Company with respect to such Shares had been reinvested in
Company Shares at a price equal to the Fair Market Value of one Share on the
ex-dividend date. In no event will dividend equivalent shares be issued with
respect to Performance Shares that are not earned. The Combined Payout
Percentage shall equal the simple average of the AFFO Payout Percentage and the
Total Shareholder Return (“TSR”) Payout Percentage as determined under the
following tables. Performance Average Annual Growth in AFFO per AFFO Payout
Level Share for the Performance Period Percentage Superior Target Threshold
Performance Annualized TSR Percentile Rank for TSR Payout Level the Performance
Period Percentage Outperformance Superior Target Threshold



--------------------------------------------------------------------------------



 
[exhibit104formofpspaward002.jpg]
The AFFO Payout Percentage shall be interpolated between the Threshold and
Target performance levels and between the Target and Superior performance
levels, with the maximum Payout Percentage equal to 200%. The TSR Payout
Percentage shall be interpolated between the Threshold and Target performance
levels and the Target and Superior performance levels. For example, if the
Average Annual Growth in AFFO per Share for the Performance Period was 1.5% and
the Annualized TSR for the Performance Period was in the 70th Percentile, then
the Combined Payout Percentage would equal 127.5%: the sum of [(a) 75% (AFFO
Payout Percentage) and, (b) 180% (TSR Payout Percentage),] divided by 2. A
payout percentage shall be zero percent if the threshold performance level is
not attained. Average Annual Growth in AFFO Per Share Computation Except as
provided below in the case of a Change in Control, Average Annual Growth in AFFO
per Share shall mean the simple average of the Annual Growth in AFFO per Share
for the three calendar years of the Performance Period. Annual Growth in AFFO
per Share for a calendar year shall mean the percentage by which AFFO per Share
for the applicable calendar year exceeds AFFO per Share for the prior calendar
year. Growth in AFFO per Share may be a negative percentage. AFFO per Share
shall be computed in a consistent manner from year to year and in accordance
with disclosures made by the Company in its SEC filings or applicable
supplemental data filed on the Company’s website. In general, AFFO means core
Funds from Operations less recurring building improvements and total second
generation capital expenditures (the leasing of vacant space that had previously
been under lease by the company is referred to as second generation lease
activity) related to leases commencing during the reporting period and adjusted
for certain non-cash items including straight line rental income and expenses,
non-cash components of interest expense and stock compensation expense, and
after similar adjustments for unconsolidated partnerships and joint ventures.
Annualized TSR Computation Except as provided below in the case of a Change in
Control, Annualized TSR for the Performance Period shall mean the annualized
return, assuming annual compounding, that would cause (a) the Fair Market Value
of one share of Stock on the date immediately preceding the beginning of the
Performance Period, to equal (b) the sum of (i) the Fair Market Value of one
share of Stock at the end of the Performance Period and (ii) the cumulative
value of the Company’s dividends paid over the Performance Period, assuming the
reinvestment of such dividends into Stock on each ex-dividend date. The
Company’s Annualized TSR for the Performance Period shall be compared to the
Annualized TSR for the Performance Period computed in a consistent manner for
the following companies (“Peer Group”): Peer #1 Peer #2 Peer #3 Peer #4 Peer #5
Peer #6 Peer #7 Peer #8 Peer #9 Peer #10 Peer #11 Percentile Rank shall mean the
percentage that is (a) the number of Peer Group companies with an Annualized TSR
that is less than the Company’s Annualized TSR, divided by (b) the total number
of companies in the Peer Group. For example, if five of the Peer Group companies
had an Annualized TSR



--------------------------------------------------------------------------------



 
[exhibit104formofpspaward003.jpg]
over the Performance Period that was less than the Company’s Annualized TSR, the
Annualized TSR for the Performance Period would be in the 45th percentile
[5/11]. In the event any of the companies in the Peer Group cease to be traded
on a nationally recognized stock exchange during the Performance Period, such
company shall be removed from the Peer Group and excluded from the percentile
computations. However, if the reason for the cessation of trading was due to
bankruptcy, insolvency or, at the discretion of the Committee, the acquisition
of the company as the result of financial distress, the Annualized TSR
performance of such company will be treated as underperforming the Company’s
Annualized TSR. Additionally, if, prior to the end of the Performance Period, a
public announcement is made that states that any member of the Peer Group will
cease to be traded on a nationally recognized stock exchange as a result of a
capital transaction that will not close until after the end of the Performance
Period, then such Peer shall be removed from the Peer Group and excluded from
the percentile computations. With regard to the Outperformance payout level
under the TSR metric, Absolute TSR shall mean the Company’s annualized TSR for
the Performance Period, computed as described above. Retirement Provisions
“Retirement” means Participant’s termination of employment with the Company or
an Affiliate, other than a Termination for Cause, on or after Participant
attains the age of 55 years provided that, as of the date of termination, the
sum of the number of whole years of Participant’s employment with the Company or
an Affiliate plus Participant’s age totals at least 65 years. Compensation
Recoupment Policy This Award shall be subject to any compensation recoupment
policy of the Company that is applicable by its terms to Participant and to
Awards of this type. Change in Control Provisions For purposes of Section 5.8 of
the Performance Share Plan: • If a Change in Control occurs prior to the second
anniversary of the beginning of the Performance Period, the AFFO per Share
performance level shall be deemed to be at target and, therefore, the AFFO
Payout Percentage shall be 100%. If a Change in Control occurs on or after the
second anniversary of the beginning of the Performance Period and prior to the
end of the Performance Period, the Average Annual Growth in AFFO per Share shall
equal the simple average of the Annual Growth in AFFO per Share for the first
two calendar years of the Performance Period, and the AFFO Payout Percentage
shall be determined accordingly. • If a Change in Control occurs prior to the
second anniversary of the beginning of the Performance Period, the Annualized
TSR and Absolute TSR performance levels shall be deemed to be at target and,
therefore, the TSR Payout Percentage shall be 100%. If a Change in Control
occurs on or after the second anniversary of the beginning of the Performance
Period and prior to the end of the Performance Period, the Annualized TSR shall
be determined based on the number of full and partial years from the beginning
of the Performance Period to the date of the Change in Control. The Absolute
TSR, if applicable, shall be determined based on the number of full and partial
years from the beginning of the Performance Period to the date of the Change in
Control.



--------------------------------------------------------------------------------



 
[exhibit104formofpspaward004.jpg]
Additional Rights with Respect to Performance Shares • Without duplication with
the provisions of Article 15 of the Equity Incentive Plan, if (i) the Company
shall at any time be involved in a merger, consolidation, dissolution,
liquidation, reorganization, exchange of shares, sale of all or substantially
all of the assets or capital stock of the Company or a transaction similar
thereto, (ii) any stock dividend, stock split, reverse stock split, stock
combination, reclassification, recapitalization, spin-off, or other similar
change in the capital structure of the Company, or any distribution to holders
of Common Stock other than ordinary cash dividends, shall occur, or (iii) any
other event shall occur which, in each case in the judgment of the Committee,
necessitates action by way of adjusting the terms of this Award, then and in
that event, the Committee shall take such action, if any, as it determines to be
reasonably required to maintain the Participant’s rights hereunder so that they
are substantially proportionate to the rights existing under this Agreement
prior to such event, including, but not limited to, substitution of other awards
or modification of performance targets and performance periods, under the Equity
Incentive Plan.
_________________________________________________________________________ By
your signature and the Company’s signature below, you and the Company agree that
these grants are awarded under and governed by the terms and conditions of the
Duke Realty Corporation 2010 Performance Share Plan and this Award Certificate.
PARTICIPANT _______________________________________ __________________ Name Date
COMPANY Duke Realty Corporation _____________________________________
__________________ By: [Name] Date [Title]



--------------------------------------------------------------------------------



 